DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS WITHDRAWN
All of the rejections set forth in the non-final rejection of 6/29/22 have been withdrawn.

REJECTIONS REPEATED
There are no rejections repeated.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant has amended claim 1 to recite a new range of 30-50 for the hardness value of a Shore A scale.  Applicant discloses in the specification a range of 30-90 for the hardness value of a Shore A scale (see page 3).  There isn’t a direct and unambiguous disclosure for the new endpoint of 50.  There are no disclosed examples of a hardness value of 50 on the Shore A hardness scale.  Therefore applicant does not have support in the original disclosure for a hardness value of 30-50 on a Shore A scale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajbani et al. (2004/0151933) in view of Rios et al. (US 2010/0183814).
	Ajbani discloses a grip for a firearm (paragraph [0015]) comprising an outer layer formed of a thermoplastic elastomer vulcanite (paragraphs [0041 – 0055]) containing silicone (paragraphs [0034 – 0038]).
Ajbani does not disclose a grip for a firearm comprising:  an outer layer formed of silicone containing elastomer; an intermediate layer having a higher surface energy than the elastomer; and an inner layer of pressure sensitive adhesive.
Rios discloses a grip for a firearm comprising (paragraphs [0136], [0146]):
an outer layer formed of silicone containing elastomer (paragraphs [0034 – 0035], [0086] and 302/304 from Fig. 14); an intermediate layer having a higher surface energy than the elastomer, since polyolefin and vinyl acetate are disclosed which are the same material disclosed by applicant in the instant specification at paragraphs [0015 – 0016] (Rios, paragraphs [0093 – 0094] and 306 from Fig. 14); and an inner layer of pressure sensitive adhesive (paragraph [0081] and 308 from Fig. 14) for the purpose of providing high-friction in order to prevent slipping or dropping of an article (paragraphs [0002 – 0003]).
	Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided an outer layer formed of silicone containing elastomer; an intermediate layer having a higher surface energy than the elastomer; and an inner layer of pressure sensitive adhesive in Ajbani in order to provide high-friction to prevent slipping or dropping of an article as taught or suggested by Rios.
An intermediate layer having a higher surface energy than the thermoplastic vulcanite is provided upon the combination of Ajbani and Rios since Rios discloses an intermediate layer having a higher surface energy than the elastomer, since polyolefin and vinyl acetate are disclosed which are the same material disclosed by applicant in the instant specification at paragraphs [0015 – 0016] as discussed above and Ajbani discloses an outer layer formed of a thermoplastic elastomer vulcanite as discussed above.
	Ajbani does not specifically disclose a hardness value of 30-50 on a Shore A scale.  However, Ajbani discloses a shore hardness of 53 (Table 3).  MPEP 2144.05 (I) states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a hardness value of 30-50 on a Shore A scale in order to provide greater comfort to the wearer via a softer material.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 11/18/22 have been carefully considered but are deemed unpersuasive.  Applicant has argued that the prior art does not disclose a hardness value of 30-50.  However, the new range is not supported by the original disclosure, see 112 rejection above.  Furthermore, the new range is obvious, see 103 rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
December 6, 2022